BLUE, Judge.
Rico Wise appeals his sentence and order of restitution. A review of the record reveals no error in sentencing. However, the trial court improperly delegated to the Florida Department of Corrections its responsibility to determine the amount of restitution to be paid. Barron v. State, 598 So.2d 181 (Fla. 2d DCA 1992); Bostic v. State, 504 So.2d 794 (Fla. 2d DCA 1987). We reverse the order of restitution and remand to the trial court to determine an appropriate amount of restitution.
HALL, A.C.J., and PARKER, J., concur.